Alice Robie Resnick, J.,
concurring in syllabus and judgment only. I write separately simply to state that a ward who is mentally competent should be permitted to have the guardian of her choice. In this case the record evinces that irreparable differences have arisen between ward and guardian. The guardianship is that of the estate, not of the person. Bernice Allen, while competent, appeared not to fully understand that she was giving up complete control of her entire estate at the time she consented to the guardianship. When she learned of this situation and was unable to obtain information about her financial affairs, she requested that Wilburn be removed as guardian. The court denied her request and ordered that Wilburn continue as Allen’s guardian. Where a competent ward consents to the creation of a guardianship of the estate such ward should be allowed to change guardians where irreparable differences exist and the ward has lost confidence in the guardian.